SANBORN, Circuit Judge
(dissenting). I am unable to agree to the result in this case, but, as I concur in the statements of the law in the opinion of the majority and my dissent results from a different view of the pleadings and the evidence, it will be unprofitable to enter upon any discussion of the case or to do more than to state the conclusions, which the record has forced upon my mind.
1. The contract provided for the sale of, 14,250 acres of land for $76,180, one-third cash and two-thirds in notes and mortgages, which should be dated and should draw interest from December 21, 1900. and that the vendors might substitute other lands in lieu of any of those described in the contract to which the title failed. The ven-dee, Moore, claimed and alleged in his complaint that in August, 1901, the parties agreed that the contract should be so changed that it should stipulate (1) that 8,029.08 acres of the land should be conveyed forthwith, that the vendors should perfect title to and convey the remainder of the lands described’in the contract subsequently; and (2) that the notes and mortgages for the 8,029.08 acres should be dated and should draw interest from September, 1901, instead of from December 21, 1900. And he also alleged that the vendee tendered payment for the 8,029.08 acres according to these alleged modified terms of the contract. The former opinion of this court was rendered on a demurrer to this complaint which admitted these modifications of the agreement and this court held that the pleading stated a good cause of action. But since that decision and opinion an answer has been interposed which denied that the original contract was ever so modified that the parties agreed that any of the notes and mortgages should be dated or should draw interest from any date subsequent to December 21, 1900, or that the vendor should.perfect title to the remainder of the lands described, in the complaint instead of substituting others when titles failed,, or that a divided execution of the contract should be made on these modified terms. Writings were introduced in evidence which, in my judgment conclusively proved, when taken in connection with *377all the other evidence in the case, that the vendors never agreed to any such modifications. And because when this case was formerly before this court there seems to me to have been an admission that the modifications of the contract claimed were made, while now that averment is denied, and all the evidence to my mind conclusively establishes that those modifications were not made, the former opinion is not in my view the law of the case as it now stands.
2. Because the record has forced my mind to the conclusion that it contains no substantial evidence that the agreement that the notes and mortgages should be dated and should draw interest from December 21, 1900, has ever been changed, because no tender of such notes or mortgages was ever made, because the evidence seems to me to establish conclusively that in addition to the 8,029.08 and the 136 acres mentioned in the opinion of the majority, there were 640 acres to which the vendors had shown abstracts of title, because the tender was suddenly made to one of the vendors in the city of Minneapolis while the other was out of that city, its acceptance involved the release of substantial and beneficial terms of the contract and the vendee refused to keep the tender good for a time sufficient to enable the vendor in Minneapolis to confer with his co-owner and get his consent to such a release, the tender was in my opinion captious, inadequate, and futile.
These are the reasons why I have been unable to bring my mind to a concurrence in the result in this suit.